DETAILED CORRESPONDENCE
Remarks
A new examiner has inherited this case; therefore the prior art has been reviewed and the search has been updated.

Response to Amendments
Applicant’s amendment to Claim 1, 3-4, 9 and 12 are sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 

Claims 1-18 are pending. 

Response to Arguments
Applicant’s arguments, see page 7 lines 14-17, filed 02/11/2022, with respect to List (WO 2015/082305) in view of Ranalletta (US 2007/0215235), and Murphy (WO 2009/041826) which allegedly doesn’t teach “the pump actuator moving the piston a predefined backlash compensation distance”, have been fully considered and are persuasive. The 103 rejections of Claims 1-16 have been withdrawn. 
However, while applicant’s arguments with respect to claim(s) 1-16 have been considered, are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geipel et al (US 2014/0039392) in view of Plumptre et al., (US 2016/0015904).
Regarding Claim 1, Geipel teaches (an) ambulatory infusion device for use with a valve unit and a metering pump unit having a piston (Fig. 2, (16)), the ambulatory infusion device (Fig. 2, (10)) including: 
a pump drive unit including a pump actuator (Fig. 4, (18)) and a pump driver ([0120] drive motor taught but not shown), the pump driver being coupled to the pump actuator ([0120] wherein (18) and the drive motor are coupled) and being coupleable to the piston (16) of the metering pump unit to thereby transmit a pump driving force and/or pump driving torque from the pump actuator to the piston ([0120] wherein the drive motor (not shown) is coupled to the actuator and transmits rotational force from the actuator (18) to the piston (16) to allow linear displacement); 
a valve drive unit including a valve actuator and a valve driver ([0118] wherein (valve driver) valve member (44) and (valve actuator) valve seat (40) are part of the valve drive unit), the valve driver being coupled to the valve actuator ([0118] wherein (44) and (40) interact and are coupled (Fig. 3)) and being coupleable to the valve unit to thereby transmit a valve switching force and/or valve switching torque from the valve actuator to the valve unit ([0118] wherein the pump allows force to expel the liquid medicament via (44) interacting with (40) when the valve is in the second position); 
a control unit (Fig. 2, (22)) being configured to control a repeated execution of a sequence of steps including: (a) operating the valve actuator to switch the valve unit to a filling state ([0156]-[0159] wherein the controller initiates the filling state (prime the dosing unit)); 
(b) operating the pump actuator to move the piston in a retraction direction to a retracted piston stop position ([0164]-[0166] wherein the piston is driven from the initial withdrawn (retraction direction) position to an initial stop position); 
(d) operating the valve actuator to switch the valve unit from the filling state to a draining state ([0169] wherein a draining state (second state) allows for expelling of the liquid medicament via the outlet conduit (25)); and wherein neither the retracted piston stop position nor the advanced piston stop position are defined by a mechanical stop ([0137] wherein the two stop positions (retracted and advanced) are defined by interaction of the piston (16) and cylinder (14)).
Geipel doesn’t explicitly teach (c) operating the pump actuator to move the piston a predefined backlash compensation distance in an advancing direction with the valve unit in the filling state, the advancing direction being opposite to the retraction direction; (e) operating the pump actuator to further move the piston in the advancing direction in a plurality of incremental steps over an extended time period no further than an advanced piston stop position. 
In related drug delivery prior art, Plumptre teaches a drug delivery device with a (piston rod) pump actuator (Plumptre Fig. 1, (1)) with a piston (Plumptre Fig. 1, (3)) which moves a predefined backlash compensation distance in an advancing direction (Plumptre [0021] wherein backlash between the piston rod and drive member is ‘determined beforehand’, or “predetermined”, and [0149] where movement is in the advancing direction (forwards) towards the bung). Plumptre also teaches operating the pump actuator to further move the piston in the advancing direction in a plurality of incremental steps (Plumptre [0156]-[0157] wherein the piston rod is advanced incrementally in “unit steps” over a period of time) over an extended time period no further than an advanced piston stop position (Plumptre [0149] wherein the piston rod is incrementally adjusted with an accuracy of +/- 0.5 units to compensate (take up) for backlash, and ends at the (piston stop position) target stop point (12)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the pump actuator to move the piston a predefined backlash compensation distance in an advancing direction in a plurality of incremental steps over an extended time period; all as taught by Plumptre, for the motivation of achieving higher dose accuracy and removing (taking up) the backlash resulting from setting a dose (Plumptre [0154] and [0161], where the dose setting means has threaded engagements (8, 8’, 9, 9’) whose thread interfaces create backlash that reduces accuracy; therefore removing resulting backlash allows increased accuracy).
Regarding Claim 2, Geipel in view of Plumptre teaches (the) modified ambulatory infusion device according to claim 1 wherein the backlash compensation distance is between 0.3 mm and 1 mm (Plumptre [0157] wherein the backlash compensation distance is between 0.5 to 1 ‘units’. It would have been obvious to one of ordinary skill in the art, prior to the effective filing date that ‘units’ refers to any unit of measure, therefore can also be measured in millimeters (mm)).
Regarding Claim 3, Geipel in view of Plumptre teaches (the) modified ambulatory infusion device according to claim 1 wherein the control unit (Geipel (22)) is configured to start a sequence of step (a) to (e) in the advanced piston stop position (Geipel [0092] wherein the control unit controls the operation of the infusion pump device, including initiating the sequence of steps for delivering liquid medicament).  
Regarding Claim 4, Geipel in view of Plumptre teaches (the) modified ambulatory infusion device according to claim 1 wherein the control unit is configured, in step (b), to stop operating the pump actuator upon the piston assuming the retracted piston stop position (Geipel [0092] wherein the control unit stops the pump actuator and [0171] the piston is driven back to its initial (retracted piston stop) position).
Regarding Claim 5, Geipel in view of Plumptre teaches (the) modified ambulatory infusion device according to claim 1 wherein the pump drive unit is a rotatory drive or a linear displacement drive (Geipel [0016] wherein the ambulatory infusion device has a stepper motor, and wherein stepper motors have a rotary drive).
Regarding Claim 6, Geipel in view of Plumptre teaches (the) modified ambulatory infusion device according to claim 1 wherein the valve driver (Geipel (44)) includes a meshing pin for meshing engagement with a valve driver coupler (Geipel Fig. 3, (42)) of the valve unit (Geipel [0123] wherein cam (46) interacts with (42)).

Regarding Claim 8, Geipel in view of Plumptre teaches (the) modified ambulatory infusion device according to claim 1 wherein the valve actuator includes either a stepper motor or a Shape Memory Alloy (SMA) actuator (Geipel [0016] wherein the ambulatory infusion device has a stepper motor).
Regarding Claim 9, Geipel in view of Plumptre teaches (the) modified ambulatory infusion device according to claim 1 wherein the control unit is configured to detect if the piston is in the retracted piston stop position or the advanced piston stop position (Geipel [0074] wherein the pump unit controls the ambulatory diffusion device, therefore also the movement of the piston; and [0060] wherein the absolute position of the piston is detected within the cylinder, and therefore any relative displacement of the piston therein is also detected).
Regarding Claim 10, Geipel in view of Plumptre teaches (the) modified ambulatory infusion device according to claim 1 wherein the ambulatory infusion device (Geipel Fig. 2, (10)) is designed for releasable coupling (Geipel [0151] wherein the infusion device can be releasably coupled to the dosing unit in a disposable part/reusable part relationship) with a dosing unit (Geipel Fig. 2, (12)) via a coupling movement wherein the dosing unit (12) includes the metering pump unit (Fig. 2, (14)) and the valve unit (Fig. 2, (35)).  
Regarding Claim 11, Geipel in view of Plumptre teaches (the) modified ambulatory infusion device according to claim 10 wherein the valve drive unit (Geipel (44)) is disengaged from the valve unit (Geipel (35)) during the coupling movement ([0151] wherein (35) alternately (couples) connects (14) to either (24) and (11) via (35), or, (couples) connects (14) to (25) and (28) via (35) during coupling movements).
Regarding Claim 12, Geipel in view of Plumptre teaches (the) modified ambulatory infusion system, including: 
an ambulatory infusion device according to claim 1 and a dosing unit (Geipel Fig. 3, (12)) wherein the dosing unit includes: the metering pump unit (Geipel [0117] wherein the dosing unit has an exact failsafe metering pump means), the metering pump unit including a dosing cylinder and the piston (Geipel [0117] having a piston shaft and cylinder pump), the piston being arranged inside the dosing cylinder in a sealing manner (Geipel [0133] wherein the cylinder sealingly engages in what is within (the piston head) and [0135] where the piston moves within at a retracted start and advanced stop) and being moveable between the retracted piston stop position and the advanced piston stop position; 
the valve unit having a filling port, a draining port, and a shut-off body (Geipel [0024]-[0025] having three-way ports with filling ports (for filling the pump cylinder) and an exit (draining) port), the filling port being fluidically coupleable with a liquid drug reservoir (Geipel [0025] wherein filling is for the pump cylinder, which is [0183] a reservoir for containing the liquid drug dose), the draining port being fluidically coupleable with an infusion site interface (Geipel [0024] wherein the exit port connects to the second conduit (outlet conduit), and thus to delivering the liquid drug), the shut-off body defining a flow channel arrangement and being movable between a filling position where the flow channel arrangement fluidically couples the filling port with the dosing cylinder and fluidically isolates the draining port from the flow channel arrangement of the shut-off body, and a draining position where the flow channel arrangement fluidically couples the dosing cylinder with the draining port and fluidically isolates the filling port from the flow channel arrangement of the shut-off body (Geipel [0014] having a primary reservoir (11) and secondary reservoir (15), having a flow channel arrangement (24) and (25), where the device is moveable between filling (refill) and draining (pumping) positions. When filling, the primary reservoir (11) is fluidically connected via (24) to (15), and the outlet conduit (25) is disconnected; during pumping (draining) position, the secondary reservoir (15) is fluidly connected with the outlet conduit (25), and the inlet conduit (24) is disconnected); 
a pump driver coupler, the pump driver coupler being coupled to or integral with the piston (Geipel [0122] wherein the piston can be coupled to the cylinder via a (pump driver coupler) cylinder bearing); 
a valve driver coupler, the valve driver coupler being coupled to or integral with the shut-off body; and wherein the valve driver (44) is in engagement with the valve driver coupler and the pump driver (Geipel [0120] drive motor taught but not shown) is in engagement with the pump driver coupler (Geipel [0122]).
Regarding Claim 13, Geipel teaches (the) modified method of compensating for backlash in a dosing unit for liquid drug infusion, the method including repeatedly executing a sequence of the following steps: 
(a) switching a valve unit into a filling state ([0156]-[0159] wherein the controller initiates the filling state (prime the dosing unit), including switching a valve unit into a filling state); 
(b) moving a piston in a retraction direction into a retracted piston stop position wherein the retracted piston position is not defined by a mechanical stop ([0164]-[0166] wherein the piston is driven into the initial withdrawn (retraction direction) position and an initial stop position); 
 (d) switching the valve unit from the filling state into a draining state ([0169] wherein a draining state (second state) allows for expelling of the liquid medicament via the outlet conduit (25)).
Geipel doesn’t explicitly teach (c) moving the piston by a predefined backlash compensation distance in an advancing direction with the valve unit in the filling state, the advancing direction being opposite to the retraction direction; (e) further moving the piston in the advancing direction in a plurality of incremental steps over an extended time period to an advanced piston stop position wherein the advanced piston stop position is not defined by a mechanical stop.
In related drug delivery prior art, Plumptre teaches a drug delivery device with a (piston rod) pump actuator (Plumptre Fig. 1, (1)) with a piston (Plumptre Fig. 1, (3)) which moves a predefined backlash compensation distance in an advancing direction (Plumptre [0021] wherein backlash between the piston rod and drive member is ‘determined beforehand’, or “predetermined”, and [0149] where movement is in the advancing direction (forwards) towards the bung). Plumptre also teaches operating the pump actuator to further move the piston in the advancing direction in a plurality of incremental steps (Plumptre [0156]-[0157] wherein the piston rod is advanced incrementally in “unit steps” over a period of time) over an extended time period no further than an advanced piston stop position (Plumptre [0149] wherein the piston rod is incrementally adjusted with an accuracy of +/- 0.5 units to compensate (take up) for backlash, and ends at the (piston stop position) target stop point (12)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the pump actuator to move the piston a predefined backlash compensation distance in an advancing direction in a plurality of incremental steps over an extended time period; all as taught by Plumptre, for the motivation of achieving higher dose accuracy and removing (taking up) the backlash resulting from setting a dose (Plumptre [0154] and [0161], where the dose setting means has threaded engagements (8, 8’, 9, 9’) whose thread interfaces create backlash that reduces accuracy; therefore removing resulting backlash allows increased accuracy).
Regarding Claim 14, Geipel in view of Plumptre teaches (the) modified method according to claim 13 wherein the piston (16) is disposed in a dosing cylinder (Geipel [0117] having a piston shaft and cylinder pump) and steps (b) and (c) are performed while the dosing cylinder is fluidically coupled with a container containing a liquid drug and wherein a quantity of the liquid drug enters the dosing cylinder during step (b) and a portion of the quantity of the liquid drug is expelled from the dosing cylinder back into the container during step (c). Geipel [0014] teaches having a flow channel arrangement (24) and (25) between the dosing cylinder (14) and container (11) containing liquid drug (Fig. 2), where the device is moveable between filling (refill) and draining (pumping) positions. When filling, (11) is fluidically connected via (24) to (15).  
Regarding Claim 15, Geipel in view of Plumptre teaches (the) modified method according to claim 14 wherein the dosing unit is disposed in a fluidic system and the fluidic system is primed before performing steps (a) through (e). Geipel [0157] teaches a priming step before performing ambulatory infusion.  

Regarding Claim 16, Geipel in view of Plumptre teaches (the) modified method according to claim 13 wherein the dosing unit is disposed in a fluidic system and the fluidic system is primed before performing steps (a) through (e). Geipel [0157] teaches a priming step before performing ambulatory infusion.  
Regarding Claim 17, Geipel in view of Plumptre teaches (the) modified method according to claim 13 wherein the predefined backlash compensation distance is equivalent to the sum of a backlash distance resulting from drive chain tolerances and a safety margin (Plumptre [0142] wherein backlash is the result of “axial clearance” (tolerances) in the threaded engagements between interfaces of the threads (8, 8’, 9, 9’); and [0157] wherein backlash compensation distance (corresponds to) is equivalent to compensation for backlash).  
Regarding Claim 18, Geipel in view of Plumptre teaches (the) modified ambulatory infusion device according to claim 1 wherein the predefined backlash compensation distance is equivalent to the sum of a backlash distance resulting from drive chain tolerances and a safety margin (Plumptre [0142] wherein backlash is the result of “axial clearance” (tolerances) in the threaded engagements between interfaces of the threads (8, 8’, 9, 9’); and [0157] wherein backlash compensation distance (corresponds to) is equivalent to compensation for backlash).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Geipel et al (US 2014/0039392) in view of Plumptre et al., (US 2016/0015904), as applied to Claim 1 above, and further in view of Zurcher et al., (US 2004/0237793).
Regarding Claim 7, Geipel in view of Plumptre teaches (the) modified ambulatory infusion device according to claim 1 wherein the valve driver (Geipel (44)) is a driver element of a step switching mechanism (Geipel [0014] and [0016] wherein the driver element is part of the dosing unit, which includes a stepper motor (step switching mechanism)).
However, Geipel and Plumptre doesn’t explicitly teach the valve driver is formed by a Geneva wheel mechanism. 
In related precision fluid delivery prior art, Zurcher [0038] teaches a delivering a fluid using precise measuring for refilling tubes, having a drive means including a Geneva wheel mechanism.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the drive means of Geipel and Plumptre, to include a Geneva wheel mechanism, for the motivation of producing one precise rotation per quarter of a revolution (Zurcher [0038]), thus having greater accuracy.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783